287 F.2d 563
Simon Lee TILL, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 14210.
United States Court of Appeals Sixth Circuit.
Feb. 14, 1961.

1
Bruce B. McIntosh, Cincinnati, Ohio, for appellant.


2
George E. Woods, Jr., U.S. Atty., Detroit, Mich., for appellee.


3
Before McALLISTER, Chief Judge, CECIL, Circuit Judge, and BOYD, District Judge.

ORDER.

4
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and it appearing that there was a sufficient showing of venue and the verdict of guilty was sustained by the evidence, and the court being duly advised,


5
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed.